Citation Nr: 0631333	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-19 921	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1963 to February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing in May 2005.


FINDINGS OF FACT

The competent evidence shows that the veteran has a current 
diagnosis of PTSD due to an in service sexual assault.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2006).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant this appeal.  Therefore, no further 
development is needed.

II. Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).  The Court of Appeals for Veterans 
Claims has emphasized that -

"eligibility for a PTSD service-connection award requires" . 
. . specifically, "(1) [a] current . . . medical diagnosis of 
PTSD . . . ; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor."

Gaines v. West, 11 Vet. App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet. App. 307 (1997) (emphasis 
in original).  If the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  Cohen, 
supra.

The veteran's principal claimed stressor is that she was 
sexually assaulted during her period of active duty.  In this 
regard, the Court has noted that in claims for service 
connection for PTSD based on personal assault, VA has 
established special procedures for evidentiary development.  
Patton v. West, 12 Vet. App. 272, 277 (1999).  These 
procedures take into account the fact that since personal 
assault is an extremely sensitive issue, many incidents of 
personal assault are not officially reported, and victims of 
this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.  
These procedures thus acknowledge the difficulty claimants 
face in establishing the occurrence of the stressor through 
standard evidence, and the need for development of alternate 
sources of evidence.  See VA Adjudication Procedure Manual 
M21-1 (hereinafter M21-1), Part III, paragraph 5.14c (Feb. 
20, 1996) (substantially enlarging on the former Manual M21-
1, Part III, paragraph 7.47c(2) (Oct. 11, 1995)).  Alternate 
sources that may provide credible evidence of an in-service 
personal assault include medical or counseling treatment 
records following the incident, military or civilian police 
reports, reports from crisis intervention or other emergency 
centers, statements from confidants or family, copies of 
diaries or journals, or behavior changes documented or 
observed at the time of the incident, such as obsessive 
behavior at the time of the incident, pregnancy tests, 
increased interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse.  Evidence that documents any such behavioral changes 
may require interpretation by a VA neuropsychiatric physician 
to determine whether such evidence bears a relationship to 
the medical diagnoses.  See M21-1, Part III, para. 
5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).

In addition, the Court in Patton stated that in two places 
M21-1, Part III, para. 5.14(c)(3) and (9), appeared 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" and 
held that any such requirement was inconsistent with the 
benefit of the doubt doctrine found in 38 U.S.C. § 5107(b).  
Therefore the evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.

Finally, effective March 7, 2002, VA amended the regulations 
concerning the evidence necessary to establish the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault.  These new regulations 
partially divided and expanded 38 C.F.R. § 3.304(f), and 
require that VA not deny such claims without:  (1) first 
advising claimants that evidence from sources other than a 
claimant's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3).  The 
record shows that the veteran was advised of these provisions 
by way of a April 2003 Board letter which cited in detail the 
provisions subsequently set forth by the above regulation.   

Specifically, this regulation provides the following 
guidance:  If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3)).  

The evidence of record shows that the veteran has alleged 
that she was assaulted in service.  She says that she had 
been drinking alcohol with a male friend and woke up in bed 
with him and believes she was raped.  She has little memory 
of the actual rape and can provide no details, other than it 
happened sometime in October 1963 and was perpetrated by an 
individual named "[redacted]."  

A February 2003 letter from the veteran's brother, F. Y., 
states that he was aware that the veteran had a "traumatic 
incident" in the service and he was aware of a pregnancy 
that occurred.  
A March 2004 VA psychiatric examination report includes the 
notation that the veteran was unable to give a specific 
account of a traumatic experience and could not provide any 
details of her traumatic experience as she claimed to have no 
memory of the actual assault.  The examiner stated that it 
was her opinion that the veteran did not meet the criteria 
for PTSD.  The diagnosis was recorded as major depressive 
disorder with possible psychosis.

A statement received from A. J, the veteran's friend and 
sister in law, states that when the veteran got out of 
service, she told A. J. that she had been raped and that she 
was pregnant.  A. J. states that she and her husband took the 
veteran to New Orleans to an "unwed mothers' home."  The 
letter from A. J. also states that the veteran was extremely 
upset and that the alleged assault and resulting pregnancy 
have caused psychological problems for the veteran for the 
remainder of her life.  

Several statements submitted from E. E. also corroborate that 
the veteran told her close friends that she was raped in 
service.  The July 2006 letter from E. E. states that she is 
a childhood friend of the veteran and that the veteran told 
her that she had been assaulted during active duty service.  
E. E. stated that when the veteran discovered she was 
pregnant as a result of the rape, she "worked every angle" 
to get out of service without revealing the pregnancy and 
used her parents' illness as a reason to get a hardship 
discharge.  The Board notes that the record does show that 
the veteran received a hardship discharge on account of her 
parents' illness.  The letter from E. E. also states that the 
veteran's brother and sister in law took her to New Orleans 
to a "home for unwed mothers."

In March 2006, the veteran underwent another VA psychiatric 
examination with the same examiner who conducted the March 
2004 examination.  The examiner noted that the veteran seemed 
quite genuine and sincere and that she was severely 
traumatized by her military sexual assault.  The examiner 
stated that it was her opinion that the veteran suffers from 
PTSD and that her stressors fit her symptoms, especially the 
anger and lack of intimacy with males.  The diagnosis was 
severe and chronic post-traumatic stress disorder associated 
with military sexual trauma.

The psychiatrist summarized by stating that it was her 
opinion that the veteran did fit the criteria for a diagnosis 
of PTSD.  The psychiatrist added that she felt more 
comfortable about the diagnosis of PTSD at this time because 
the veteran was able to be more coherent and explain herself 
better.  Furthermore, the veteran produced a more valid MMPI, 
indicating true PTSD.  

In summary, the competent evidence of record shows that the 
veteran has a current diagnosis of PTSD and a competent 
opinion links the disorder to an in-service event.  The in-
service stressor has been corroborated by statements from her 
the veteran's friend, her sister in law and her brother.  As 
such, entitlement to service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
R. F. WILLIAMS	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


